


110 HR 2826 IH: To amend titles 28 and 10, United States Code, to restore

U.S. House of Representatives
2007-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2826
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2007
			Mr. Skelton (for
			 himself, Mr. Conyers,
			 Mr. Bartlett of Maryland,
			 Mr. Nadler,
			 Mr. Jones of North Carolina,
			 Mr. Boucher,
			 Mr. Abercrombie,
			 Mr. Meehan,
			 Ms. Jackson-Lee of Texas,
			 Mr. Smith of Washington,
			 Mr. Andrews,
			 Mrs. Tauscher,
			 Mr. Brady of Pennsylvania,
			 Mr. Udall of Colorado,
			 Ms. Harman,
			 Ms. Castor,
			 Mr. Courtney,
			 Mr. Johnson of Georgia,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Sestak,
			 Ms. Shea-Porter,
			 Mr. Pomeroy,
			 Ms. Zoe Lofgren of California,
			 Ms. Baldwin,
			 Mr. Larsen of Washington,
			 Mr. Cohen,
			 Mr. Ellison,
			 Ms. Giffords,
			 Mrs. Gillibrand, and
			 Mr. Loebsack) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles 28 and 10, United States Code, to restore
		  habeas corpus for individuals detained by the United States at Naval Station,
		  Guantanamo Bay, Cuba, and for other purposes.
	
	
		1.Restoration of habeas
			 corpus
			(a)RestorationSubsection
			 (e) of section 2241 of title 28, United States Code, is amended to read as
			 follows:
				
					(e)(1)(A)No court, justice, or
				judge shall have jurisdiction to hear or consider any action, other than an
				action described in subparagraph (B), against the United States or its agents
				relating to any aspect of the detention, treatment, trial, or conditions of
				confinement of an alien who is or was detained by the United States and who has
				been determined by the United States to have been properly detained as an enemy
				combatant or is awaiting such determination.
							(B)An action described in this
				subparagraph is—
								(i)an application for a writ of habeas
				corpus, including an application challenging transfer; or
								(ii)any action solely for prospective
				injunctive relief against transfer.
								(2)Notwithstanding paragraph (1), no court,
				justice, or judge shall have jurisdiction to consider an action described in
				subparagraph (B) brought by an alien who is in the custody or under the
				effective control of the United States, in a zone of active combat involving
				the United States Armed Forces, and where the United States is implementing
				Enemy Prisoners of War, Retained Personnel, Civilian Internees, and Other
				Detainees, United States Army Regulation 190–8 (1997), or any successor
				regulation, as determined by the President.
						(3)Nothing in this subsection shall be
				construed as creating a new cause of
				action.
						.
			(b)Review of
			 Combatant Status Review TribunalsSections 1005(e) of the
			 Detainee Treatment Act of 2005 (Public Law 109–148) and 1405(e) of the Detainee
			 Treatment Act of 2005 (Public Law 109–163) are each amended—
				(1)by striking
			 paragraph (1); and
				(2)in paragraph
			 (2)(A), by inserting after Subject to the following:
			 section 2241 of title 28, United States Code, and.
				(c)Limited review
			 of military commission procedures and actionsSubsection (b) of
			 section 950j of title 10, United States Code, is amended to read as
			 follows:
				
					(b)Limited Review
				of Military Commission Procedures and ActionsExcept as otherwise
				provided in this chapter or in section 2241 of title 28 or any other habeas
				corpus provision, no court, justice, or judge shall have jurisdiction to hear
				or consider any claim or cause of action whatsoever, including any action
				pending on or filed after the date of the enactment of the Military Commissions
				Act of 2006, relating to the prosecution, trial, or judgment of a military
				commission under this chapter, including challenges to the lawfulness of
				procedures of military commissions under this
				chapter.
					.
			(d)Amendment to
			 Military Commissions ActSection 7 of the Military Commissions
			 Act of 2006 (Public Law 109–366) is amended to read as follows:
				
					7.Habeas corpus
				mattersSection 2241 of title
				28, United States Code, is amended by striking both the subsection (e) added by
				section 1005(e)(1) of Public Law 109–148 (119 Stat. 2742) and the subsection
				(e) added by added by section 1405(e)(1) of Public Law 109–163 (119 Stat. 3477)
				and inserting the following new subsection (e):
						
							(e)(1)(A)No court, justice, or
				  judge shall have jurisdiction to hear or consider any action, other than an
				  action described in subparagraph (B), against the United States or its agents
				  relating to any aspect of the detention, treatment, trial, or conditions of
				  confinement of an alien who is or was detained by the United States and who has
				  been determined by the United States to have been properly detained as an enemy
				  combatant or is awaiting such determination.
									(B)An action described in this
				  subparagraph is—
										(i)an application for a writ of habeas corpus,
				  including an application challenging transfer; or
										(ii)any action solely for prospective
				  injunctive relief against transfer.
										(2)Notwithstanding paragraph (1), no court,
				  justice, or judge shall have jurisdiction to consider an action described in
				  subparagraph (B) brought by an alien who is in the custody or under the
				  effective control of the United States, in a zone of active combat involving
				  the United States Armed Forces, and where the United States is implementing
				  Enemy Prisoners of War, Retained Personnel, Civilian Internees, and Other
				  Detainees, United States Army Regulation 190–8 (1997), or any successor
				  regulation, as determined by the President.
								(3)Nothing in this subsection shall be
				  construed as creating a new cause of
				  action.
								.
					.
			(e)Effective
			 dateThe amendments made by
			 this Act shall take effect on the date of the enactment of this Act, and shall
			 apply to all cases, without exception, which are pending on or after the date
			 of the enactment of this Act.
			
